DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US Patent No. 7680987), hereinafter referred to as Clark, in view of Shvachko et al. (US Pub. No. 2017/0193002), hereinafter referred to as Shvachko.
Referring to claims 1, 10 , and 18, Clark discloses a method that caches a plurality of distant memories from a plurality of remote nodes (shared data 60 into the specialized shared portion 34 of local physical memory 28 from another computerized device 22; col. 4, lines 60-65) within a storage of an information handling system (a local node) (22(1), fig. 1) that includes a processor (36, fig. 1) and a local system memory (28, fig. 1) accessible by the processor (NOTE: regarding claim 10 particularly, item 30 of fig. 1 is a network interface, and the processes and applications 52 of processing circuitry 36 are stored instructions), the remote nodes and the local node forming a plurality of nodes (connects the computerized devices 22 to each other as nodes of the system; fig. 1, col. 4, lines 5-10) and the distant memories and local system memory forming a plurality of memories (FIG. 1 shows a shared memory system; col. 4, lines 1-5), the method comprising: providing a memory caching infrastructure supporting virtual addressing (processing circuitry 36 (e.g., a CPU, a microprocessor, a processor chipset, etc.) which is configured for virtual memory (VM) addressing; col. 4, lines 30-35) by utilizing the local system memory in the local node as a cache of the distant memories (shared data 60 into the specialized shared portion 34 of local physical memory 28 from another computerized device 22; col. 4, lines 60-65), wherein the caching infrastructure includes a plurality of data granules (page-granularity of the shared data; col. 2, lines 10-15) stored on the distant memories and cached in the local system memory, wherein the data granules stored on the remote nodes are accessible by the local node (Upon receipt of the data transfer instruction 210, the device 22(C) provides a reply 212 containing the contents of the extent Z to the device 22(A)…Upon receipt of the reply 212, the device 22(A) places the data into the extent Z in the local physical memory 28, col. 8, lines 45-55); accessing a selected one of the data granules, wherein the accessing of the data granule includes accessing the data granule and a set of metadata associated with the selected data granule (a field in the PTE 44 for the extent 102 contains metadata; col. 6, lines 50-55),; and updating the metadata associated with the selected data granule to indicate a storage of the selected data granule in the cache (updates its PTE for X by setting the valid bit (V) to indicate that the data in the extent Z is currently in use, and sets the metadata in the PTE for X to point to the extent Z; col. 8, lines 55-60), 
Clark does not appear to explicitly disclose wherein at least one of the metadata is stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes. 
namespace is a hierarchy of files and directories, [0012]; Coordination Engine…is to process the namespace state modification proposals from all CNodes and transform them into the global ordered sequence of agreements; [0035]) that is stored in the plurality of memories distributed amongst the plurality of nodes (stored by the CNodes 202, 204, 206; [0032]).
Clark and Shvachko are analogous art because they are from the same field of endeavor, distributed storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Clark and Shvachko before him or her, to modify the storage system of Clark to include the coordinated namespace of Shvachko because the coordination would strengthen the system resilience to instance of failures.
The suggestion/motivation for doing so would have been to improve the storage systems ability to handle failures impacting availability (Shvachko: [0029]).
Therefore, it would have been obvious to combine Clark and Shvachko to obtain the invention as specified in the instant claim.

As to claim 4 and 13, Clark discloses wherein the updating is performed responsively to determining an absence of availability of the selected data granule in the cache, the method further comprising: performing one or more actions to retrieve a data corresponding to the selected data granule from one of the distant memories; allocating an entry for the selected data granule in the cache; and storing the retrieved data in the allocated entry (method further includes moving, in response to a determined page fault where the data does not reside in the physical memory, the data (i) from secondary memory (e.g., magnetic disk drives) into the physical memory when the virtual address of the request falls within the local virtual memory range and (ii) from another computerized device (e.g., atomic remote direct memory access) into the physical memory when the virtual address of the request falls within the shared virtual memory range; col. 2, line 65 to col. 3, line 10).

As to claim 5, while Clark discloses one or more of the distant memories is a memory that resides on the local node (physical memory 28, fig. 1, col. 4, lines 50-55), Clark does not appear to explicitly disclose the memory as flash.  However, McWilliams teaches the use of flash memory ([0073]). The suggestion/motivation to implement the physical memory anticipated by Clark as flash, would have been both common knowledge advantages of flash memory along with the improved use as described by McWilliams in paragraph [0073].

As to claims 6, 14, and 19, Clark discloses one or more of the distant memories reside on a local system memory of a remote node (shared data 60 into the specialized shared portion 34 of local physical memory 28 from another computerized device 22; col. 4, lines 60-65) accessible by the local node via a computer network (nodes connected together by…a network; col. 1, lines 5-10).

As to claims 7 and 15, Clark discloses determining that the selected data granule is included in the local system memory of the remote node, wherein the method further method further includes moving, in response to a determined page fault where the data does not reside in the physical memory, the data (i) from secondary memory (e.g., magnetic disk drives) into the physical memory when the virtual address of the request falls within the local virtual memory range and (ii) from another computerized device (e.g., atomic remote direct memory access) into the physical memory when the virtual address of the request falls within the shared virtual memory range; col. 2, line 65 to col. 3, line 10).

As to claims 8, 16, and 20, Clark discloses the cache includes a plurality of cache lines (col. 5, lines 50-55), wherein a selected one of the plurality of cache lines is used to store the retrieved data associated with a plurality of sets of metadata, each of the sets corresponding to a different cached data granule (if the application requires sharing 120 byte chunks of data (see the application 52 running on the controller 26 in FIG. 1), 128 bytes is a well-suited size for the coherence granule because 128 bytes is both (i) large enough to hold 120 bytes and (ii) a multiple of the cache line size of the controller 26. N extents 102 are shown as belonging to the physical page P in FIG. 3; col. 5, lines 55-60), the method further comprising: tracking a state corresponding to each of the data granules included in each of the cache lines using the metadata associated with the respective data granules page (updates its PTE for X by setting the valid bit (V) to indicate that the data in the extent Z is currently in use, and sets the metadata in the PTE for X to point to the extent Z; col. 8, lines 55-60).

method further includes moving, in response to a determined page fault where the data does not reside in the physical memory, the data (i) from secondary memory (e.g., magnetic disk drives) into the physical memory when the virtual address of the request falls within the local virtual memory range and (ii) from another computerized device (e.g., atomic remote direct memory access) into the physical memory when the virtual address of the request falls within the shared virtual memory range; col. 2, line 65 to col. 3, line 10); and updating the home node stored at the local node based on the current location of the selected data granule (maintains the ownership metadata…a current "owner" device 22 which is dynamic during operation of the system; col. 6, lines 5-15).
Clark does not appear to explicitly disclose the Coordination Namespace.
However, Shvachko discloses the Coordination Namespace (namespace is a hierarchy of files and directories, [0012]; Coordination Engine…is to process the namespace state modification proposals from all CNodes and transform them into the global ordered sequence of agreements; [0035]).
The suggestion/motivation remains as indicated above.


Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Shvachko, as applied to claims 1, 4-10, and 13-20  above, further in view of Holt et al. (US Pub. No. 2003/0204670, hereinafter referred to as Holt, further in view of Gschwind et al. (US Pub. No. 2015/0347306), hereinafter referred to as Gschwind, further in view of McWilliams et al. (US Pub. No. 2008/0301256), hereinafter referred to as McWilliams.
As to claims 2 and 11, Clark discloses a size of the selected data granule is less than a page (Sub-page-granular level; col. 2, lines 45-50), wherein the method further comprises: accessing the selected data granule (col. 2, lines 45-50) and at least one of the metadata (col. 8, lines 55-60), wherein at least one of the metadata indicates a home of the data granule (configuration software logic can predefine the computerized device 22(1) as the home of the sparse virtual page V1 (and thus the extent 102(1)); col. 6, lines 10-15), and wherein at least one of the metadata associates data stored in the data granule with a referenced address (a virtual to physical address mapping scheme employed by the system 20; col. 5, lines 45-50).
While Clark teaches a data granule and metadata access, Clarks does not specify the access as a "single memory access". As well, Clark does not appear to explicitly disclose "a local data modification indicator". Finally, Clark does not appear to explicitly disclose an ECC corresponding to the selected data granule.
However, Holt teaches accessing user data and metadata in a "single memory access" ([0004]).
Furthermore, Gschwind discloses cache synchronization which teaches “a local data modification indicator” (in-memory page table entries have been updated to reflect changes (e.g., updated R/C indicators) in cached entries; [0056]).
respective ECC codes of one or more sub-pages of a page are stored; [1455]).
Clark, Shvachko, Holt, Gschwind, and McWilliams are analogous art because they are from the same field of endeavor, managing storage accesses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Clark, Shvachko, Holt, Gschwind, and McWilliams before him or her, to modify the storage system of Clark in view of Shvachko to include single memory access of Holt, the update technique of Gschwind, and the ECC taught by McWilliams because single memory access would reduce the operations require to access associated data, the update operations would ensure cache synchronization, and the ECC would provide memory the ability to handle correctable errors that may occur in memory reads.
The suggestion/motivation for doing so would have been to reduce memory access over head (Holt: [0004]), maintain cache synchronization (Gschwind: [0028]), and enable independent read and correction of memory granules (McWilliams: [0141]).
Therefore, it would have been obvious to combine Clark, Shvachko, Holt, Gschwind, and McWilliams to obtain the invention as specified in the instant claim.

As to claims 3 and 12, the combination of Clark, Shvachko, Holt, Gschwind, and McWilliams discloses the metadata includes a tag indicating whether the selected data granule is stored in a physical address page (Clark: updates its PTE for X by setting the valid bit (V) to indicate that the data in the extent Z is currently in use, and sets the metadata in the PTE for X to point to the extent Z; col. 8, lines 55-60), and wherein modification of the data granule when the home of the data granule indicates a remote home of the data granule results in a state change (Clark: the PTE for X in the device 22(C) is written with metadata identifying the device 22(A) as the current owner, and the response 208 includes the original PTE for X from the device 22(C) with metadata identifying device 22(C) as the previous owner and that extent Z is not currently in use col. 8, lines 15-25)
Clark does not appear to explicitly disclose “a state change to the distant memory at the referenced address associated with the data granule in the cache of the local node.”
However, Gschwind discloses “a state change to the distant memory at the referenced address associated with the data granule in the cache of the local node” (Gschwind: [0057-0059]).
The suggestion/motivation to combine remains as indicated above.


Response to Arguments
Applicant’s arguments filed 3/19/2021 have been fully considered.  The remarks are directed to the amendments to the independent claims and are therefore moot in view of the new grounds of rejection.



Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184